Citation Nr: 1607949	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  07-34 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for right knee anterior cruciate ligament repair, tibial tubercle osteotomy, and patellar realignment.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU rating). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1990 to March 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of October 2006.  In October 2011, the Veteran submitted a TDIU application; although not adjudicated in a separate rating decision, the issue was addressed in a March 2013 supplemental statement of the case, and is considered as part of the appeal for the increased rating issue, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal dated in November 2007, the Veteran requested a Board hearing to be held at the RO before a Board Veterans Law Judge (i.e., Travel Board hearing).  A duplicate copy of the form was submitted by the Veteran in July 2011.  The Travel Board request was then reiterated by his representative in March 2013.  The matter was even certified for appeal in May 2013 with a notation that the Veteran had an outstanding hearing request.  However, to date, no action has been taken to schedule him for a Travel Board hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




